Citation Nr: 0033393	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  00-10 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date earlier than August 19, 
1998, for the grant of service connection for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and D.W.



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1943 to 
December 1945.  He was a prisoner of war from January 1945 to 
April 1945.  He died in April 1995.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained. 

2.  Effective August 24, 1993, the regulations pertaining to 
presumptive service connection based on a veteran's status as 
a former prisoner of war were amended to define beriberi 
heart disease as including ischemic heart disease where the 
former prisoner of war experienced localized edema during 
captivity; service connection for the cause of the veteran's 
death, ischemic heart disease, was granted in a February 2000 
rating decision based on this presumption.

3.  A claim for service connection for the cause of the 
veteran's death was not received until August 19, 1999, and 
this is not in dispute.

CONCLUSION OF LAW

The criteria for an effective date earlier than August 19, 
1998, for service connection for the cause of the veteran's 
death have not been met.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096,___ (2000) (to be codified 
at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.114, 3.152, 3.155, 3.400 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
appellant's appeal but after the claims folder was forwarded 
to the Board, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The Board notes that the RO has found the appellant's claim 
to be well grounded and has informed the appellant of the 
laws and regulations pertaining to her claim.  All records 
pertinent to the appellant's appeal have been obtained and 
there is no additional evidence which should be obtained.  
Consequently, there is no further action to be undertaken to 
comply with the provisions of the VCAA, and the appellant 
will not be prejudiced as a result of the Board deciding this 
appeal without first affording the RO an opportunity to 
consider her claim in light of the VCAA.

Factual background

According to his Certificate of Death, the veteran died in 
April 1995.  The death certificate lists cardiac arrest due 
to neuroendocrine tumor of the pelvis as the cause of death.  
At the time of the veteran's death, service connection was in 
effect for amebiasis, psychiatric disability and hemorrhoids; 
each disability was evaluated as noncompensably disabling.

The record reflects that VA was informed of the veteran's 
death on May 2, 1995.  In a letter dated May 10, 1995, the RO 
provided the appellant with a VA Form 21-534, and requested 
that she complete and return the form.  On May 15, 1995, the 
director of the funeral home accommodating the veteran's 
burial filed an Application for Burial Benefits.  The 
application indicated that the claimant (the funeral home) 
was not alleging that the cause of the veteran's death was 
due to service; the form was cosigned by H.W. on behalf of 
the appellant under a claimed power of attorney.  On May 17, 
1995, H.W., again on behalf of the appellant, filed an 
Application for United States Flag for Burial Purposes.  In 
June 1995, H.W. was informed that the evidence did not show 
that the veteran's death resulted from a service-connected 
disease or injury.  Thereafter, no communication from either 
the appellant or any representative was received until August 
19, 1999.  

On August 19, 1999, the appellant submitted a VA Form 21-534, 
Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child, 
seeking service connection for the cause of the veteran's 
death.  The appellant indicated at that time that she had not 
previously submitted a claim for benefits to VA.

In a February 8, 2000, rating decision, service connection 
for the cause of the veteran's death was granted based on the 
RO's determinations that ischemic heart disease played a 
material causal role in the veteran's death and that service 
incurrence of the ischemic heart disease should be presumed 
because the veteran was a former prisoner of war who had 
experienced localized edema during his period of captivity.  
In a February 14, 2000, rating decision, the RO granted the 
appellant an effective date of August 19, 1998, for service 
connection for the cause of the veteran's death under the 
provisions of 38 C.F.R. § 3.114(a).  

In several statements on file, as well as at her July 2000 
hearing before a hearing officer at the RO, the appellant 
contended that, shortly following the veteran's death, she 
had consulted with a county veterans service officer about 
her eligibility for compensation benefits from VA, but was 
informed by that individual that she was not eligible for any 
VA benefits.  She testified that she relied on the advice of 
the referenced veterans service officer because she believed 
at the time that he was a VA employee, although she now 
understands that he did not work for VA.  She also contended 
that she never received the VA Form 21-534 sent to her in May 
1995.  

Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of dependency and indemnity compensation 
(DIC) based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  Where a service-connected death 
occurs after separation from service, the effective date is 
the first day of the month in which the veteran's death 
occurred if the claim is received within 1 year after the 
date of death; otherwise, it will be the date of receipt of 
the claim.  38 C.F.R. § 3.400(c)(2) (2000).

A specific claim in the form prescribed by the Secretary must 
be filed in order for death benefits to be paid to any 
individual under the laws administered by VA.  38 C.F.R. 
§ 3.152(a).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, her duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant, may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155.  

Where pension, compensation, or DIC is awarded or increased 
pursuant to a liberalizing law, or a liberalizing VA issue 
approved by the Secretary or by the Secretary's direction, 
the effective date of such award or increase shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
Where pension, compensation, or DIC is awarded or increased 
pursuant to a liberalizing law or VA issue which became 
effective on or after the date of its enactment or issuance, 
in order for a claimant to be eligible for a retroactive 
payment under the provisions of this paragraph the evidence 
must show that the claimant met all eligibility criteria for 
the liberalized benefit on the effective date of the 
liberalizing law or VA issue and that such eligibility 
existed continuously from that date to the date of claim or 
administrative determination of entitlement.  If a claim is 
reviewed on the initiative of VA within 1 year from the 
effective date of the law or VA issue, or at the request of a 
claimant received within 1 year from that date, benefits may 
be authorized from the effective date of the law or VA issue.  
If a claim is reviewed at the request of the claimant more 
than 1 year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of receipt of such request.  38 C.F.R. § 3.114 
(2000).

The Board notes that the list of diseases subject to 
presumptive service connection on the basis of a veteran's 
status as a former prisoner of war contained in 38 C.F.R. 
§ 3.309 was amended to define beriberi heart disease as 
including ischemic heart disease where the former prisoner of 
war experienced localized edema during captivity, effective 
August 24, 1993.  See 59 Fed. Reg. 35464 (1994) (codified at 
38 C.F.R. § 3.309(c) (2000)).

The record reflects, and the appellant does not dispute, that 
she first filed a claim for service connection for the cause 
of the veteran's death on August 19, 1999.  The Board notes 
in this regard that neither the Application for Burial 
Benefits cosigned by the appellant's representative (H.W.) 
nor the Application for United States Flag for Burial 
Purposes signed by that same individual submitted in May 1995 
even suggested that the veteran's death was service-
connected, and that no further communication from the 
appellant was received until August 19, 1999, at which time 
she indicated that she had not filed a claim with VA 
previously.  See Thompson v. Brown, 6 Vet. App. 436 (1994); 
Herzog v. Derwinski, 2 Vet. App. 502 (1992).  Moreover, 
although the appellant contends that she never received a VA 
Form 21-534 until 1999, and even assuming that VA was 
required to send her that form, the record reflects that VA 
in fact provided her with that form in May 1995.  See Ashley 
v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (mere allegation 
of non-receipt does not constitute the type of 'clear 
evidence to the contrary' sufficient to rebut the presumption 
that officials and employees of VA properly discharged their 
official duties).  In addition, although the appellant 
contends that she believed that she was speaking with a VA 
employee when she received erroneous advice from a county 
veterans service officer, the Board points out that, even 
assuming, contrary to the evidence on file, that the 
referenced individual was a VA employee, her reliance on his 
alleged misinformation would not support the assignment of an 
earlier effective date for service connection for the cause 
of the veteran's death.  See Owings v. Brown, 8 Vet. App. 17, 
23 (1995) ("judicial use of the equitable doctrine of 
estoppel cannot grant respondent a money remedy that Congress 
has not authorized" (quoting OPM v. Richmond, 496 U.S. 414, 
426 (1990))).  The Board therefore concludes that a claim for 
service connection for the cause of the veteran's death was 
not received prior to August 19, 1999.

Although, as discussed above, a claim for service connection 
for the cause of the veteran's death was not received until 
August 19, 1999, the Board nevertheless finds, as did the RO, 
that the correct effective date for the appellant's claim is 
August 19, 1998.  In this regard, the Board notes that 
service connection for the cause of the veteran's death was 
granted based on the presumptive provisions of 38 C.F.R. 
§ 3.309(c), which were effective as of August 24, 1993.  
Pursuant to 38 C.F.R. § 3.114, since the record reflects that 
a claim was not filed until more than 1 year after the 
effective date of the liberalizing law in August 1993, 
benefits may be authorized only for a period of 1 year prior 
to the date of receipt of the appellant's claim.  
Accordingly, the Board must conclude that entitlement to an 
effective date earlier than August 19, 1998, for the grant of 
service connection for the cause of the veteran's death is 
not in order.


ORDER

Entitlement to an effective date earlier than August 19, 
1998, for service connection for the cause of the veteran's 
death is denied.

		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

 

